                Case 3:20-cv-01684-JCS Document 1 Filed 03/09/20 Page 1 of 9




  3
      Prisoner Number:
  4

  5   Institutional Address:

  6

  7

  8                                            UNITED STATES DISTRICT COURT

  9                                        NORTHERN DISTRICT OF CALIFORNIA                                            ~J
                                                                       CV20
                  '\
                           ·"'   (I
                                                                                                       1684
                '-{
 10              J
      (Enter your full name.)                            .,.            )
                                               _j
 11                                                                     )
                                         vs.                            )     Case No. - - - - - - --
 12                                                                     )     (Provided by the clerk upon filing)
                       '   \'                                           )
 13        "\                                                           )     COMPLAINT UNDER THE
           \     .
                                                                        )     CIVIL RIGHTS ACT,
 14                                                                     )     42 u.s.c. § 1983
                                                                        )
 15   (Enter the full name(s) of the defendant(s) in this action.)    ·)
      ___ _ _ ____ ___)
 16
 17   I. Exhaustion of Administrative Remedies.
 18   Note: You must exhaust available administrative remedies.before your claim can go
            forward The court will dismiss any unexhausted claims.
 19



21    B.               Is there a grievance procedure in this institution?    YES~/                NO       •
22    C.               If so, did you present the facts in your complaint for review through the grievance
                                                    /

-23                    procedur~?       YES~ /          NO     •     (Sp(,     t     r (j._,(\'r--,,..., . . ~.   1
                                                                                                                      ,


24    D.               If your ~swer is YES, list the appeal number and the date and result of the appeal ai each

25                     level of review. If you did not pursue any available level of appeal, explain why.
26
27

28

      PRJSONER COMPLAINT (rev. 8/2015)
      Page 1 o/3
                  Case 3:20-cv-01684-JCS Document 1 Filed 03/09/20 Page 2 of 9



  1

  2

  3                                                                          .   \,




 4

 5                                 (. C \, ·t"..
                                            ' ,\               ,

 6                             (   \I f

 7

 8

 9

10         E.             Is the last level to which you appealed the highest level of appeal available to you?

11                                   YES        E]                      NO   •                     I
                                                                                                   I   I (
                                                                                                           •




12         F.             If you did not present your claim for review through the grievance procedure, explain why.
                  "
13                    I                                                               l',   \..1
                                                                                                       I
                                                                                                       ,'

14

15

16         II. Parties.
17     A.                 Write your name and present address. Do the same for additional plaintiffs, if any.

18
                                            '   ;          \
19

20



      ,f)
23
      ·-
24 ...,
    '.l



25                                                                 ,,
                                                    \,_,


26
27              j~
           ,-             f
28         :..)


       PRJSONER COMPLAINT (rev. 8/2015)
       Page 2 o/3
             Case 3:20-cv-01684-JCS Document 1 Filed 03/09/20 Page 3 of 9



  1   III. Statement of Claim.
  2         State briefly the facts of your case. Be sure to describe how each defendant is involved
      and to include dates, when possible. Do not give any legal arguments or cite any cases or
      statutes. If you have more than one claim, each claim should be set forth in a separate
  3   numbered paragraph.
  4              \l(l__-
  5

  6

 7

  8

 9                                                              lJ o or ot e___c.,~ r- ·;e \vJ 1 )SI nC\) 0\0-c~JY\Q;Yt in ~1.c),g.
                                                                          I2.c I q -        0--/1 i.9 '.:boJJJ) /\l/i+r I H0ncJ ncy ~ r-J .
                                                                                                    1
10                                                              ( \ 0/1                                      V
                                                                      I   I                                                                         ~

11    ('\"';                                                   (1   14 f 1,I'\' 'x -      J j ILo I~ 0 :J.O)
12

13

14
                                                                                                                                                I


                     ~                                                                                                 \of   I
15    -"         '                                                        ) ti   r-. l'       "'                 \ \             ffitLI   ·c iJJS v,-cer11,,,.
 16   IV. Relief.
 17         Your complaint must include a request for specific relief State briefly exactly what you
      want the court to do for you. Do not make legal arguments and do not cite any cases or
      statutes.
 18

 19

20
21                                                                                                                                                        ,I



-22        '('



23

24     I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT .
                          -
                         .Lb   ,.. c:>V"- ,.   ' '\...l. • ,                        . . .)
25     Executed on:
                                                        Date                                  Signature ofPlaintiff


      PRISONER COMPLAINT (rev. 8/2015)
      Page 3 o/3
                                              Case 3:20-cv-01684-JCS Document 1 Filed 03/09/20 Page 4 of 9


                                                             San Diego County
                                                             SHERIFF'S DEPARTMENT
                                                             INMATE STATIONERY

 IT IS IMPORTANT for the person receiving this letter to read the opposite side.
 ES IMPORTANTE que al recibir esta carta lea el reverso de esta pagina.

 Inmate's Name:                                                 Booking No.:                               Facility:                                           Housing Unit:
 Nombre def Recluso:                                            Numero :                                   Carce/:                                             Unidad:
                 I
                          '
             r

                     -~ J.100                                       \ q rj St'l),:'~ 0
                                                                                                    .I._   (_ ~    )(l /'                        J                                l.c     II      I
                                                                                                                                                                                  .,


,,.,,,                                                       •r '          fl




                          (                         ~f        '"t. ~                                                                    <   j   .j                             I) ,




                                                                                              r
                                                              1.,_H, he o. '{ A               .,                                                                                      l
                                                                                                                                                                                           ,.,,   :-n
                                                     "

'') t_
                                                     l
                                                            c\(e-t,             _: I                                               , l 1\t1
                                                                                                                                            I
                                                                                                                                                          r,




                              r;   --l   ') 1: '· \.Q...,            '                                       .         ~

                                                                                                                       ...)
                                                                                                                                   '-                                                      blod

                                                                                                                                                                   f
 .., '( (            c-       l              '1 (
                                                                     -.J
                                                                                                                  '.          S)   ~£ Q~
                                                                                                                                    I
                                                                                                                                                          \            I
                                                                                                                                                                           (


                                                                                                                                                     "'

                                                                                       (' l   ,'.




 '-




         r

         J-56 (Rev. 5/13)
                   Case 3:20-cv-01684-JCS Document 1 Filed 03/09/20 Page 5 of 9
                                 SAN DIEGO COUNTY SHERIFF'S DEPARTMENT
                                         INMATE SERVICES DIVISION

                           MAIL TO INMATES/CORRESPONDENCIA PARA RECLUSOS

Address all correspondence as follows / Dirija toda correspondencia en la siguiente manera

FROM: Sender's name, street address, city, state and zip code
TO: Inmate's full name, booking number, if known, and detention facility address

DEPARTE DE: El nombre def remitente, domici/io, ciudad, estado y zona postal
PARA: El nombre def recluso, su numero de carcel, silo sabe, y la direcci6n de la carcel

                                          GEORGE BAILEY                             EAST MESA
 SAN DIEGO CENTRAL JAIL
                                          DETENTION FACILITY/ FACILITY 8            REENTRY FACILITY
 1173 Front Street
                                          446 Alta Rd ., Suite 5300                 446 Alta Rd., Suite 5200
 San Diego, CA 92101-3904
                                          San Diego, CA 92158-0002                  San Diego, CA 92158-0002
 LAS COLINAS
                                          SOUTH BAY
 DETENTION AND REENTRY                                                              VISTA DETENTION FACILITY
                                          DETENTION FACILITY
 FACILITY                                                                           325 S. Melrose Drive, Suite 200
                                          500 Third Ave.
 451 Riverview Parkway                                                              Vista, CA 92081-6696
                                          Chula Vista, CA 91910-5646
 Santee, CA 92071-3093

There is no limitation placed on the volume of mail an inmate may send or receive . All non-confidential/legal mail is
subject to being read and copied by authorized officials.

No hay limitaciones puestas en el volumen de correspondencia que la persona reclusada puede enviar o recibir. Toda
correspondencia que no es confidencial//ega/ esta sujeta a examinaci6n y documentaci6n por officiates autorizados.

                                MONEY TO INMATES/DINERO PARA ENCARCELADOS
Personal checks cannot be cashed by an inmate. DO NOT send checks or cash through the mail. Funds to be
deposited into an inmate's account must be brought to a Jail Information window for processing or by accessing
www .sdsheriffcommissary.com

Cheques persona/es no se aceptan. NO MANDE cheques ni dinero por el correo. Cuando quiera dar dinero al recluso,
solamente puede traer dinero a la ventanilla de informaci6n de la carce/, o fondos tambien pueden ser depositados en la
cuenta def recluso a traves de www.sdsheriffcommissary.com

                                GENERAL INFORMATION/INFORMACION GENERAL

Medical, dental, religious, educational and counseling services are provided by the jail. Inmates may not receive incoming
phone calls, but are allowed to make outgoing collect or debit calls on a varying schedule.

Servicio medico, dental, religioso, educativo y consejeros son disponibles por media de la carcel. Los rec/usos no pueden
recibir 1/EJmadas telef6nicas, pe1o estan permitidos hacer 1/amadas te/ef6nicas por cobrar o debito durante horario variado.

The following Information Line numbers have been established by geographic location:
Las siguientes lineas de informaci6n han sido estab/ecidas por /oca/idad geografica:

                                             (619) 610-1647     (760) 936-0014

                             Additional information can be found on the Sheriff's Internet Site:
                        lnformaci6n adicional se puede encontrar en el sitio de Internet def Sheriff:

                                          www.sdsheriff.net/jailinfo.html



J-56 (Rev. 3/16)
                                                     Case 3:20-cv-01684-JCS Document 1 Filed 03/09/20 Page 6 of 9


                                                           San Diego County
                                                           SHERIFF'S
                                                             '
                                                                     DEPARTMENT
                                                           INMATE STATIONERY

 IT IS IMPORTANT for the person receiving this letter to read the opposite side .
 ES IMPORTANTE que al recibir esta carta lea el reverso de esta pagina.

 Inmate's Name:                                                 Booking No. :                                                 Facility:                                                Housing Unit:
 Nombre de/ Rec/uso:                                            Numero:                                                       Carce/:                                                  Unidad:
                              (
 tc ULh                                "-'
                                                                                                                                                                                            r
      1\8_J.J, 11nn()                                            1915 0/~0r                                                   l, 0--6 tot l (\                  (l. ...                     ....,,.'   ~




                                         -




                                         lAA..IJ           -€          f- V                    r:f\ u.
                                                                                                   '-.)
                                                                                                           V1 E'JJ..)'. c~                 \
                                                                                                                                          •I



          ,.,, 0                                                       r,                         -)


      __,I() 0          ( L~.                ~



                                                                                                                                1   ' r   . . en

                                         ~
                                             )   \




                                                                                        0
                                                     fl
                                                                                           r
                                                                                       'f,ir,.f'.t..: .                   L     r (\_~


     1,
  }       ')                                              C.,.o(' DUS


                   J.   •J' -           Q.                                             C.                                                                  ,    I




                                                                                                                                          r,
                                                                                       (l "•   .cl             t        ' 6 ( C (· \ -




                                                                                                                                                                              <-
                                                                                                                                           I       f                               L             A._'




\ C. \l I                . -
                          \
                                  C'                                                        . (-0--.J                                          l
                                                                                                                                                   '
                                                                                                                                                       I
                                                                                                                                                           'I
                                                                                                                                                               +If :. ,




·J                                                              ...,
                                                                  \
                                                                              ......
                                                                                                          '-       C
                                                                                                                   _,     (                                         .     (             I       r,, ( I    l'   ~ t   ,   'l   \   ,




          J-56 (Rev. 5/13)
                   Case 3:20-cv-01684-JCS Document 1 Filed 03/09/20 Page 7 of 9
                                  SAN DIEGO COUNTY SHERIFF'S DEPARTMENT
                                          INMATE SERVICES DIVISION

                           MAIL   ro INMATES/CORRESPONDENCIA PARA RECLUSOS
Address all correspondence as follows / Dirija toda correspondencia en la siguiente manera

FROM: Sender's name, street address, city, state and zip code
TO: Inmate's full name, booking number, if known, and detention facility address

OEPARTE DE: El nombre def remitente, domicilio, ciudad, estado y zona postal
PARA: El nombre def recluso, su numero de carcel, silo sabe, y la direcci6n de la carcel

                                          GEORGE BAILEY                             EAST MESA
 SAN DIEGO CENTRAL JAIL
                                          DETENTION FACILITY/ FACILITY 8            REENTRY FACILITY
 1173 Front Street
                                          446 Alta Rd ., Suite 5300                 446 Alta Rd., Suite 5200
 San Diego, CA 92101-3904
                                          San Diego, CA 92158-0002                  San Diego, CA 92158-0002
 LAS COLINAS
                                          SOUTH BAY
 DETENTION AND REENTRY                                                              VISTA DETENTION FACILITY
                                          DETENTION FACILITY
 FACILITY                                                                           325 S. Melrose Drive, Suite 200
                                          500 Third Ave.
 451 Riverview Parkway                                                              Vista, CA 92081-6696
                                          Chula Vista, CA 91910-5646
 Santee, CA 92071-3093

There is no limitation placed on the volume of mail an inmate may send or receive. All non-confidential/legal mail is
subject to being read and copied by authorized officials.

No hay limitaciones puestas en el volumen de correspondencia que la persona reclusada puede enviar o recibir. Toda
correspondencia que no es confidencial//ega/ esta sujeta a examinaci6n y documentaci6n por officiates autorizados.

                               MONEY TO INMATES/DINERO PARA ENCARCELADOS

Personal checks cannot be cashed by an inmate. DO NOT send checks or cash through the mail. Funds to be
deposited into an inmate's account must be brought to a Jail Information window for processing or by accessing
www.sdsheriffcommissary.com

Cheques persona/es no se aceptan. NO MANDE cheques ni dinero por el correo. Cuando quiera dar dinero al recluso,
solamente puede traer dinero a la ventanilla de informaci6n de la carce/, o fondos tambien pueden ser depositados en la
cuenta de/ rec/uso a traves de www.sdsheriffcommissary.com

                               GENERAL INFORMATION/INFORMACION GENERAL

Medical, dental, religious, educational and counseling services are provided by the jail. Inmates may not receive incoming
phone calls, but are allowed to make outgoing collect or debit calls on a varying schedule.

Servicio medico, dental, religioso, educativo y consejeros son disponibles por media de la carcel. Los reclusos no pueden
recibir llamadas te/ef6nicas, pe~o estan permitidos hacer 1/amadas telef6nicas por cobrar o debito durante horario variado.

The following Information Line numbers have been established by geographic location:
Las siguientes lfneas de informaci6n han sido establecidas por /ocalidad geografica:

                                            (619) 610-1647      (760) 936-0014

                             Additional information can be found on the Sheriff's Internet Site:
                        lnformaci6n adiciona/ se puede encontrar en el sitio de Internet de/ Sheriff:

                                          www.sdsheriff.net/jailinfo.html



J-56 (Rev. 3/16)
                                                    Case 3:20-cv-01684-JCS Document 1 Filed 03/09/20 Page 8 of 9




                                                   ~ J       C   tJ /~ l I                   l   L, '-"

                          ~
 ,   ..
....,:-':.                      jv\./f"
                              v..:_)(3--() './j_.
                                           r,                     j.'
                                                                  ~,      ,
                                                                                  r '
                                                                                        1 r , CJ ;        r')C,·, ~    ~
                                                                                                                      VI
                                                                                                                                                   RECEIVED
                                                  If'12)
                                                         ()
                                                    '                                                                                                MAR - 2 2020
                                         '"'   F)
                                                                                                                                     I


                                        s           If   t       ,;f_,{                                                    l   ((,
                                                                                                                                         l
                                                                                                                                                     SUSANY. SOONG
                                                                                                                                                CLERK, u.a. 01$TR/CT COURT
                                                                                                                                                                                 (t<D
                                                                                                                                               NORTH DISiRIC1 OF CALIFORNIA

                                                    ' tQ_o , LA t
                                        "'- .,,,i,vi•,,
                                                                                  1      \
                                                                                                 r,
                                                                                                  I   C




                                                         t:''                                                                                l\c
                                                                                                                                             --
                                                                                                                                                                      c').)       J_L -     (JJ'                 l   ,)LC'

                                                         .9.0-
                                                                                                                                                                                                        t   ''




                                                                                                                                                              ''f
                                                                                                                                                    ,..
                 "'
                      \
                                                  ____________                /                                                                    -._\                    '
                                          -----                                                                                                                                         ~((l(Ll~,,t,1
             \\
             ~
                                                                                                                                                                       1.)'.)(     '




                                                                                                           ,-
                                      Case 3:20-cv-01684-JCS Document 1 Filed 03/09/20 Page 9 of 9




-
                                                                                                                           '\
                                                                                                                                             ;


                                                                                                                                                 •
                                 Jr




                                                                                         ......




                    jJ,
             ,,      FSC
                      MIX
                    Envelope

    1,.,..
                  FSC• C137131                   THIS ENVELOPE IS RECYCLABLE AND MADE WITH 30% POST CONSUMER CONTENT   4        © USPS2013
